Citation Nr: 0822499	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  03-13 565	)	DATE
	)
	)


THE ISSUE


Whether a September 9, 1970 decision of the Board of 
Veterans' Appeals (Board) that assigned a single 40 percent 
rating for missile wounds of the right thigh, hip, and 
buttock (in lieu of two separate 20 percent ratings that had 
previously been assigned), should be reversed or revised on 
the basis f clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION


The moving party, the veteran, served on active duty from 
October 1950 to October 1953.

This matter was initially before the Board on motion by the 
moving party for revision or reversal of a September 1970 
Board decision that assigned a single 40 percent rating for 
residuals of missile wounds of the right thigh, hip, and 
buttock (in lieu of two separate 20 percent ratings that had 
already been in effect), on the grounds of CUE.

In Apri1 2003, the moving party's representative submitted a 
motion for revision of the Board's September 1970 decision on 
the basis of CUE.  In a June 2003 letter to the moving party 
and his representative, the Board acknowledged the CUE 
motion, and advised the moving party and representative to 
review the rules relating to such matters, at 38 U.S.C.A. § 
7111 and 38 C.F.R. §§ 20.1400-1411.  The representative was 
further advised of the opportunity to file a relevant 
response, and to request a review the claims file prior to 
filing a further response.  The representative filed a 
response in August 2003.

In May 2004, the Board denied the motion for revision of the 
Board's September 1970 decision on the basis of CUE.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2007, the 
parties filed a Joint Motion to Remand (joint motion).  By 
Order dated later the same month, the Court granted the joint 
motion, vacating the May 2004 Board decision and remanding 
this matter to the Board for further proceedings consistent 
with the joint motion.  

At the time of the decision on appeal, and throughout much of 
the pendency of this appeal, the veteran was represented by a 
veteran's service organization.  However, as of September 
2004, the veteran is now represented by a private attorney in 
connection with this matter; the Board recognizes the change 
in representation.

As final preliminary matter, in a May 2008 letter, the 
veteran's attorney has raised the issues of whether there was 
CUE in the original March 1954 rating decision assigning two 
separate initial 20 percent ratings for residual wounds to 
the veteran's right hip, thigh and buttock and whether there 
was CUE in a 2002 rating action dismissing the claim of CUE 
in the 1954 rating decision on the grounds that it was 
subsumed by the September 1970 Board decision.  As these 
issues have not been adjudicated by the RO, they are 
therefore referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  On September 9, 1970, the Board issued a decision in 
which it assigned a single 40 percent rating for residuals of 
missile wounds of the right thigh, hip, and buttock, in lieu 
of two separate 20 percent ratings that had previously been 
assigned.

2.  In April 1952, the veteran accidentally sustained a 
through-and-through gunshot wound of the medial anterior and 
posterior aspects of the right mid-thigh, involving Muscle 
Groups XIV and XV, without fracture, retained foreign body or 
evidence of arterial or peripheral nerve injury.  Treatment 
included debridement, irrigation and secondary closure; the 
wound healed without significant complications, and, on 
return to duty approximately two months post-injury, there 
was no impairment of knee extension or flexion or hip 
flexion. 

3.  In September 1952, the veteran sustained three through-
and-through enemy machine gun wounds to the right hip and 
buttock in Korea, involving Muscle Group XVII, without 
fracture, retained foreign body or evidence of arterial or 
peripheral nerve injury.  Treatment included a counter 
incision for drainage, debridement and suturing of the 
lacerations; by October 18, 1952, the two posterior wounds 
had healed by primary intention, but an anterior wound 
overlying the greater trochanter on the right hip continued 
to show wide separation of the wound edges and a central 
granulating surface.  After an additional period of three 
weeks, the latter wound had failed to epithelize and, on 
November 18, 1952, a secondary closure of the wound of the 
greater trochanter was performed, following which the wound 
healed without incident and he was returned to duty about 
three months post-injury, with no impairment of hip extension 
or abduction of thigh.

4.  The Board decision of September 9, 1970 incorrectly 
applied the applicable statutory and regulatory provisions 
existing at the time, such that the outcome of the decision 
would have been manifestly different but for such error.


CONCLUSION OF LAW

There was CUE in the Board's September 9, 1970 decision that 
assigned a single 40 percent rating for residuals of missile 
wounds of the right thigh, hip, and buttock; a single 50 
percent rating should have been awarded.  38 U.S.C. § 355 
(West 1970); 7111 (West 2002); 38 C.F.R. 4.1-4.7, 4.54, 4.55, 
4.56, 4.73, Diagnostic Codes 5314, 5315, 5317 (1969-1970); 
38 C.F.R. §§ 20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions.  A claim based on CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.  

In view of the foregoing, and in light of the nature and 
scope of review of CUE claims/motions, addressed in more 
detail below, the Board will render its decision on the CUE 
motion before it, on the merits. 

I.  Background

The pertinent evidence of record at the time of the September 
1970 Board decision included the veteran's service treatment 
records and various reports of VA examinations.  These 
records reflect that the veteran sustained missile wounds to 
his right thigh from accidental discharge of his own .38 
caliber pistol on April 26, 1952.  The missile entered the 
anterior medial aspect of the mid-thigh and exited in the 
posterior medial aspect of the mid-thigh.  The wounds were 
debrided, irrigated, and fine mesh gauze was inserted.  X-
rays revealed no evidence of fracture or retained foreign 
body.  There were no symptoms of arterial or peripheral nerve 
injury.  The wounds were secondarily closed in May 1952.  
During a June 13, 1952 examination, the veteran had no 
complaints except for minimal tenderness over one of the 
wounds.  Physical examination, at that time, was essentially 
negative except for the following: a well-healed posterior 
medial mid-thigh wound measuring 5 centimeters (cm), and a 6-
cm wound on the medial anterior mid-thigh which was healed 
except for a 1-cm x 1-cm granulating area in its mid portion.  
No drainage was present other than from the granulation.  The 
veteran could completely extend his knee and flex his thigh 
at the hip.  He was found fit and returned to duty on 
June 24, 1952.

Service treatment records also show that, on September 20, 
1952, the veteran was hit by enemy machine gunfire in Korea, 
sustaining three through-and-through bullet wounds to the 
right hip and right buttock.  The wounds were debrided, and a 
counter incision for drainage was made midway between the 
entrance and exit wounds.  Records show that the veteran was 
evacuated for probable prolonged convalescence to the U. S. 
Naval Hospital in Yokosuka, Japan.  Physical examination, 
upon admission, revealed 3 wounds of the right hip, 
approximately 10-cm x 4-cm in size, and extending into the 
gluteus maximus muscle.  There was no apparent artery or 
nerve involvement.  

On October 5, 1952, the veteran was transferred to the U. S. 
Naval Hospital, Mare Island, Vallejo, California.  In mid-
October 1952, he was transferred to the U. S. Naval Hospital 
in Chelsea, Massachusetts.  Physical examination, upon 
admission, revealed essentially negative findings, except for 
three wounds of the right buttock and hip.  The wounds were 
described as parallel linear, vertical lacerations, each 
measuring 3 to 4 inches in length-the two posterior of which 
were completely healed.  The anterior wound overlying the 
greater trochanter showed separation of the wound edges and a 
central granulating surface.  

After a period of three weeks, the wound failed to 
epithelize; an operation and secondary closure were 
performed.  By the eighth day, the sutures had been removed 
and the wound healed by primary intention.  There was no 
sepsis and approximation of the wound edges was satisfactory.  
After a week of convalescence on the ward, the veteran was 
sent on 2-week convalescent leave, returning on December 22, 
1952.  At that time, the wound was well healed and 
asymptomatic.  The diagnosis was changed to wound, missile, 
right buttocks, no artery or nerve involvement.  

The veteran was fit and returned to duty on December 24, 
1952, more than three months post injury.  A physical 
examination on March 3, 1953, revealed well-healed scars on 
the right buttock, lateral hip, inferior third of the 
posterior thigh and inferior medial aspect of the right 
thigh.  No tenderness, muscle atrophy or loss of motor or 
sensory function was found.  The impression was residual 
muscle weakness of the right hip, post-traumatic, with 
recurrent myofibrositis.  Six weeks later, the veteran was 
seen for complaints of pain in the right hip with prolonged 
weight bearing.  Although portions of the wounds involved the 
gluteus medius, maximus, and rectus femoris-all muscle 
groups were very well developed and strong.  Hip motion was 
unrestricted and painless.  The veteran's gait was normal.  
X-rays of the hip were negative.  Clinical findings for the 
lower extremities were normal on separation examination in 
October 1953.

Post service, on VA examination in January 1954, the veteran 
complained of continual pain surrounding the wound area.  The 
examiner found no limitation of motion of the right leg, and 
noted scars on the right hip and buttock-residuals of 
gunshot wound[s].

In a March 1954 rating decision, the RO granted service 
connection for residual wounds of the right thigh, Muscle 
Groups XIII and XV, and assigned a 20 percent rating under 
Diagnostic Code 5315; and granted service connection for 
residual wounds of the right buttock and hip, Muscle Group 
XVII, and assigned a 20 percent rating under Diagnostic Code 
5317, noting that the evidence described moderate residual 
disability.  Each rating became effective on the day 
following the date of discharge in October 1953.

An October 1968 VA treatment note reflects that the veteran 
was service connected for wounds of the right thigh, buttock 
and hip and that there was no lack of motion or other painful 
symptoms.

On February 5, 1969, the RO received the veteran's claim for 
increased compensation for his service-connected residuals of 
gunshot wounds of the right thigh, hip, and buttock.

During a VA examination in May 1969, the veteran complained 
of pain, stiffness, and soreness in his thigh.  He reported 
that his thigh bothered him when sitting and more in cold and 
damp weather.  The examiner noted well-healed scars of the 
right thigh, without significant loss of subcutaneous tissue.  
The two longitudinal scars of the right buttock were 3-inch x 
3/4-inch and 4-inch x 1/2-inch, with some loss of subcutaneous 
tissue.  Over the right iliac crest of the hip, the veteran 
had an approximately 7-inch x 2-inch longitudinal scar.  The 
diagnosis was residuals of gunshot wounds to the right 
buttock, right thigh, and right iliac crest.

In the September 1970 decision, the subject of this appeal, 
the Board concluded that the veteran's residuals of missile 
wounds of the right thigh, hip, and buttock were more 
appropriately evaluated, in accordance with 38 U.S.C. § 355 
(38 C.F.R. § 4.55 (1970)), by elevating the evaluation for 
right hip and buttock muscle damage to moderately severe, and 
assigning a single 40 percent rating, in lieu of the ratings 
then in effect.

II.  :Legal Authority

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Rules of Practice of the 
Board of Veterans' Appeals, at 38 C.F.R. Part 20 (2007).  
Rule 1403 of the Rules of Practice, found at 38 C.F.R. § 
20.1403, relates to what constitutes CUE and what does not, 
and provides as follows:  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  In 
general, review for CUE in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  38 C.F.R. § 20.1403(c).  

Rule 1403 offers the following examples of situations that 
are not CUE.  (1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
38 C.F.R. § 20.1403(d).  

Moreover, CUE does not include the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. 
§ 20.1403(e).

A motion for revision of a Board decision based on CUE must 
be in writing, and must be signed by the moving party or that 
party's representative.  The motion must include the name of 
the veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs file 
number; and the date of the Board decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.  
Motions which fail to comply with the requirements set forth 
in this paragraph shall be dismissed without prejudice to re-
filing under this subpart.  38 C.F.R. § 20.1404(a).

Under the legal authority in effect at the time of the 
September 1970 Board decision and now, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  The veteran's entire history is to be considered when 
making disability evaluations.  See generally 38 C.F.R. 
§ 4.1.  Also, after careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  However, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (1970-2007).

As noted earlier, at the time of the September 1970 Board 
decision, the RO had assigned two separate ratings for the 
residuals of the veteran's gunshot wounds-a 20 percent 
rating for residual wounds of the right thigh, Muscle Groups 
XIII and XV, equivalent to a moderately severe disability 
under Diagnostic Code 5315, and a 20 percent rating for 
residual wounds of the right buttock and hip, Muscle Group 
XVII, equivalent to a moderate disability under Diagnostic 
Code 5317. 

Then as now, under 38 C.F.R. § 4.56, disabilities resulting 
from muscle injuries due to gunshot or other trauma shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56 (1970-2007).  Then as now, the cardinal 
signs and symptoms of muscle disability were defined as loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
See 38 C.F.R. § 4.54 (1970) (now 38 C.F.R. § 4.56(c) (2007)).  
For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups.  Muscle groups for the pelvic 
girdle and thigh are found at Diagnostic Codes 5313 through 
5318.  38 C.F.R. § 4.73 (1970-2007).

However, in 1970, moderate disability was characterized by a 
through and through or deep penetrating wound of relatively 
short track by a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection, were to be 
considered as of at least moderate degree.  History of 
evidence of hospitalization in service for treatment of 
wound(s) and complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. § 
4.54, particularly fatigue and fatigue-pain after moderate 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings of entrance and exit 
scars, linear or relatively small, indicating short track of 
missile through muscle tissue; signs of moderate loss of deep 
fascia or muscle substance or impairment of muscle tonus, and 
of definite weakness or fatigue in comparative tests.  38 
C.F.R. § 4.56(b) (1970).

Moderately severe disability of muscles was characterized by 
a through and through or deep penetrating wound by a small 
high velocity missile or large low-velocity missile, with 
debridement, or prolonged infection, or sloughing of soft 
parts, and intermuscular cicatrization (scarring).  History 
and complaint characteristic includes service department 
records or other evidence showing hospitalization for a 
prolonged period for treatment of wound.  A showing of 
moderately severe muscle disability should include a record 
of consistent complaints of cardinal symptoms of muscle 
disability as defined in 38 C.F.R. § 4.54 and, if present, 
evidence of unemployability because of inability to keep up 
with production standards.  Objective findings characteristic 
of moderately severe muscle disability include entrance and 
exit scars indicating the track of the missile through 
important muscle groups.  Indications on palpation of loss of 
deep fascia, or moderate loss of muscle substance, or 
moderate loss of normal firm resistance of muscles compared 
with the sound side are also indicative of moderately severe 
muscle disability.  38 C.F.R. § 4.56(c) (1970).

Severe disability of muscles was characterized by a through 
and through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or 
explosive effect of high-velocity missile, or shattering bone 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and 
cicatrization (scarring).  History and complaint 
characteristic of severe disability of muscle was the same as 
that for moderately severe muscle disability as defined in 38 
C.F.R. § 4.56(c), in aggravated form.  Objective findings 
characteristic of severe muscle disability include extensive 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track.  Palpation shows moderate 
or extensive loss of deep fascia or of muscle substance, or 
soft or flabby muscles in wound area.  Muscles swell and 
harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the sound side show severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: (a) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile; (b) 
visible or measurable atrophy; (c) adaptive contraction of an 
opposing group of muscles: (d) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (e) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; (f) induration or atrophy of an 
entire muscle following simple piercing by a projectile 
(progressive sclerosing myositis); and (g) diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests.  38 C.F.R. § 4.56(d) (1970).

In 1970, under 38 C.F.R. § 4.55, for compensable muscle group 
injuries which are in the same anatomical region, for 
example, the pelvic girdle and thigh, or of muscle injuries 
affecting the movements of a single joint, either alone or in 
combination or limitation of the arc of motion, the 
evaluation for the major muscle group affected will be 
increased by one level, according to the severity of the 
aggregate impairment of function and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(a) (1970) (now 38 C.F.R. § 4.55(b) and (d) (2007)).  
With definite limitation of the arc of motion, the rating for 
injuries to muscles affecting motion within the remaining arc 
may be combined but not to exceed ankylosis at an 
"intermediate" angle.  38 C.F.R. § 4.55(c) (1970).  Muscle 
injury ratings would not be combined with peripheral nerve 
paralysis ratings for the same part, unless affecting 
entirely different functions.  38 C.F.R. § 4.55(g) (1970) 
(now 38 C.F.R. § 4.55(a) (2007)).  

III.  Analysis

The moving party in this case has, through his attorney, set 
forth clear and specific allegations of CUE in the September 
1970 Board decision and has plead errors in law with 
sufficient specificity to enable the Board to decide the CUE 
claim on the merits.  The moving party has not argued that 
the correct facts, as they were then known, were not before 
the Board in September 1970.  Instead, the moving party is 
arguing that, in 1970, the Board failed to correctly apply 
the extant regulatory provisions of 38 C.F.R. §§ 4.55(a) and 
4.56(c) (1970).  

First, the moving party's attorney contends that CUE was 
committed by the Board in failing to recognize that the 
veteran had two separate and distinct injuries, one  wound in 
the right thigh involving Muscle Groups XIII and XIV and the 
others in the right hip and buttock involving Muscle Groups 
XVII and XVIII, not Muscle Group XVII alone.  

After a thorough review of the record before the Board in 
September 1970, the Board finds that the moving party is 
partially correct.  The veteran's service treatment records 
clearly show that the veteran sustained gunshot wounds to the 
right mid-thigh, buttock and hips.  The April 1952 accidental 
shooting involved the rectus femoris (Muscle Group XIV) and 
mesial thigh group (Muscle Group XV), not Muscle Groups XIII 
and XV as stated in the September 1970 Board decision.  As 
the muscle damage to the veteran's thigh was no more than 
moderate and a moderate muscle disability of any of these 
three Muscle Groups (XIII, XIV, and XV) warrants no more than 
a 10 percent rating, this change would not result in a higher 
rating.  See 38 C.F.R. § 4.73, Diagnostic Codes 5313, 5314, 
and 5315 (1970).  However, contrary to the moving party's 
contention, the September 1952 gunshot wounds did not involve 
Muscle Group XVIII.  The service treatment records clearly 
show that the veteran's gunshot wounds to the right buttock 
and hip affected the gluteus maximus and gluteus maximus 
(only Muscle Group XVII).  Even assuming that Muscle Group 
XVIII was involved, the Board notes that the ratings for 
moderate, moderately severe, and severe muscle disabilities 
under Diagnostic Code 5318 (Muscle Group XVIII) are 10 
percent, 20 percent, and 30 percent, respectively, and would 
not afford the veteran a higher rating, if applied.  See 38 
C.F.R. § 4.73, Diagnostic Code 5318 (1970).

Here, the moving party's attorney also contends that CUE was 
committed by the Board in combining his previous evaluations 
for separate missile wounds to the right thigh, hip, and 
buttock into one combined evaluation of 40 percent.  The 
moving party's attorney further contends that the evidence 
reflects a moderately severe wound of Muscle Group XVII, 
which, under 38 C.F.R. § 4.55, should have been elevated to 
severe and assigned a 50 percent rating.  The Board agrees.

Prior to the Board's 1970 decision, the veteran's 
disabilities due to residuals of muscle injuries were rated 
as 20 percent disabling under Diagnostic Code 5315, 
suggesting combination, and elevation of moderate muscle 
injuries involving Muscle Groups XIII and XV, to a moderately 
severe muscle injury of the mesial thigh group under the 
provisions of 38 C.F.R. § 4.55, and a separate 20 percent 
evaluation under Diagnostic Code 5317, suggesting a moderate 
muscle injury of the pelvic girdle group, Muscle Group XVII.  
38 C.F.R. § 4.73 (1969 & 1970).

Even though the veteran's missile wounds occurred on two 
separate occasions, the four gunshot wounds to the veteran's 
right thigh, buttock and hip are located in the same 
anatomical region-i.e., the pelvic girdle and thigh.  
Moreover, because all four are through and through wounds of 
relatively short track, they all are considered as of at 
least moderate degree under the provisions of 38 C.F.R. 
§ 4.56(b) (1970).  Three of the four wounds, the one in the 
mid-thigh region (Muscle Groups XIV and XV) and the two in 
the buttock (Muscle Group XVII) required debridement and 
hospitalization of about two months post injury, with some 
loss of muscle substance and some fatigue-pain.  Thus, these 
three wounds clearly meet the criteria for moderate muscle 
disability.  See 38 C.F.R. § 4.56(b) (1970).  However, these 
three wounds do not approach the criteria for a moderately 
severe muscle injury, as there was no showing of prolonged 
infection or a prolonged period of hospitalization, moderate 
loss of deep fascia, muscle substance or normal firm 
resistance of muscles.  See 38 C.F.R. § 4.56(c) (1970). 

Unlike the three wounds described above, the fourth wound to 
the right hip involving Muscle Group XVII more nearly 
approximated a moderately severe muscle injury, warranting a 
40 percent rating under Diagnostic Code 5317.  This is 
because the veteran's wound to the right hip overlying the 
greater trochanter showed wide separation and a granulating 
surface (infection) in October 1952, when the other wounds 
sustained in September 1952 were already shown to be well 
healed.  After an additional period of three weeks, this 
anterior wound had failed to epithelize, necessitating 
additional surgery for secondary closure.  It was not until 
the end of December 1952, three months post injury that the 
wound was well healed and asymptomatic.  See 38 C.F.R. 
§ 4.56(c) (1970).  However, this wound does not approach the 
criteria for a severe muscle injury, as neither prolonged 
infection and sloughing of soft parts, intermuscular binding 
nor moderate or extensive loss of deep fascia or of muscle 
substance was reflected in the service treatment records.  No 
retained foreign bodies were revealed on X-ray.  There was no 
evidence of severe impairment of function, adhesion of scar 
to pelvic bones or vertebrae or induration.  See 38 C.F.R. 
§ 4.56(d) (1970).

As noted above, the provisions of 38 C.F.R. § 4.55 then and 
now provide that muscle injuries in the same anatomical 
region will not be combined, but instead the rating for the 
major group (here, Muscle Group XVII) will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.  Even though the veteran's 
missile wounds occurred on two separate occasions, here, the 
veteran's disabilities from each missile wound are within the 
same anatomical region of his pelvic girdle and thigh, and 
each muscle injury, either alone or in combination, affects 
the movement of his right hip.  

Although the moving party's attorney is correct in pointing 
out that the disability due to residuals of muscle injuries 
to the veteran's thigh was already evaluated as moderately 
severe under Diagnostic Code 5315, an elevated rating under 
that diagnostic code for disability due to residuals of 
severe muscle injuries would be 30 percent, not 50 percent.  
Here, the Board followed the spirit of 38 C.F.R. § 4.55 in 
the September 1970 decision, when elevating the rating under 
Diagnostic Code 5317 for muscle injuries of the pelvic girdle 
group from moderate to moderately severe, and affording the 
veteran a higher 40 percent rating under Diagnostic Code 
5317.  In this regard, the Board determined that disability 
due to residuals of muscle injuries to the veteran's pelvic 
girdle, rather than his thigh, was the major group affected, 
and elevated that evaluation from moderate to moderately 
severe, in an effort to best reflect the aggregate impairment 
of function of the veteran's right extremity.  However, based 
on the medical evidence and the laws and regulations in 
effect in 1970, the Board should have concluded that the 
aggregate impairment of function of Muscle Group XVII was 
moderately severe, not moderate, and, therefore, should have 
elevated the rating to 50 percent under Diagnostic Code 5317.

In this case, the Board has considered the same evidence that 
the moving party's attorney points to, and came to a like 
result based on the evidence available in September 1970.  
Thus, the Board concludes that there was CUE in the Board 
decision of September 9, 1970, in not assigning a single 50 
percent rating under Diagnostic Code 5317.

In sum, the moving party has established that the correct 
facts, as they were then known, were before the Board in 
September 1970; that the Board incorrectly applied the 
applicable statutory and regulatory provisions existing at 
the time; and that, but for such error, the outcome of the 
decision would have been different.  As such, the moving 
party has met the criteria for reversing or revising the 
Board's September 9, 1970 decision on the basis of CUE.



ORDER

As the Board decision of September 9, 1970 contains CUE, the 
motion to reverse or revise that decision based on CUE and a 
rating of 50 percent for residuals of missile wounds of the 
right thigh, hip, and buttock, is granted.



__________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



